Citation Nr: 1638196	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a genitourinary disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2010.  A transcript of that hearing is of record.  When this case was before the Board in October 2014, it was decided in part and remanded in part.

The Board notes that the July 2009 rating decision on appeal declined to reopen a claim of entitlement to service connection for a kidney infection.  In October 2014, the Board determined that the criteria for reconsidering previously denied claims for service connection for prostatitis and a kidney infection were met and remanded the matter for a VA examination addressing all current genitourinary disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Therefore, the Board has recharacterized the Veteran's claim for service connection for a kidney disorder as a claim for service connection for any genitourinary disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims of entitlement to service connection for left shoulder and genitourinary disabilities are decided. 

Pursuant to the October 2014 Board remand, the Veteran was afforded VA examinations in December 2014.  The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As discussed below, the Board finds the December 2014 VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Left Shoulder Disability

The Veteran claims that he sustained a gunshot wound in active service that gradually caused left shoulder problems.  He also asserts that his occupational duties in Ethiopia included heavy lifting and caused left shoulder problems that continued intermittently ever since.

In a December 2014 VA examination, the Veteran reported in-service left shoulder pain that has been recurring ever since, with flare-ups of pain with overhead reaching.  The VA examiner noted 2008 diagnoses of left rotator cuff tear and degenerative arthritis and observed three arthroscopic scars on the left shoulder that were superficial and non-tender.  The examiner opined that X-rays of the shoulders demonstrated arthritis that was consistent with age and the Veteran's history of activity.  

The examiner noted that the Veteran reported shoulder problems since service.  The examiner reviewed STRs and noted that a May 1969 STR cited a trick left shoulder with a corresponding photograph showing the Veteran's right arm in a sling and that a May 1969 examination did not note any shoulder abnormalities.  The examiner opined that a bilateral shoulder disability was unrelated to active service.  The examiner explained that the evidence did not support a finding of chronic shoulder problems since service because there was no medical history prior to the 2000s in the record.   In support of the opinion, the examiner also reported that the Veteran noted pain without significant motion in the shoulders after a 2008 left rotator cuff surgery, that the Veteran had full range of motion of the left shoulder, and there was full muscle strength and no atrophy of the shoulders.

The Board finds the December 2014 VA examination report and opinion to be inadequate because the VA examiner did not provide a rationale that accounted for all relevant evidence of record.  Specifically, the examiner failed to provide a rationale that adequately addressed the significance, if any, of the Veteran's left shoulder scars, as well as his lay statements of an in-service gunshot wound, May 1969 separation examination noting a traumatic left shoulder scar, and left shoulder pain in active service and since.  In addition, the Board finds the examiner's opinion that bilateral shoulder arthritis was consistent with age and the Veteran's history of activity to be unclear as to whether the examiner found the Veteran's in-service occupational history to be consistent with arthritis.

Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Genitourinary Disability

The Veteran asserts that he incurred a parasitic infection of his kidneys in active service after swimming in a river in Ethiopia and that intermittent bleeding, spotting, pain, and kidney stones were related to the infection.  Additionally, the Veteran indicated that he has had prostate problems and erectile dysfunction since 1967. 

A December 2014 VA kidney conditions examination report indicates the Veteran incurred a kidney infection in 1967 in Ethiopia that was manifested by symptoms of blood in urine, back and bladder pain, and pain with urination.  The examiner noted a 2010 diagnosis of nephrolithiasis and found no evidence of renal dysfunction, urinary tract or kidney infection, tumors, or neoplasm.  Testing results indicated trace proteinuria.  The examiner reviewed a December 1967 STR noting blood in urine following deployment to Ethiopia that did not identify a parasite and noted resolution of symptoms and a February 1971 STR reporting painful urinary bleeding diagnosed as acute cystitis and prostatitis that were treated without recurrence.  The examiner opined that a kidney condition was not related to active service because symptoms did not recur after service until the 2000s and was "time remote" from his urinary bleeding problem in service.  The examiner explained that calcium stones were associated with disorders of calcium metabolism from parathyroid disease, increased intestinal absorption, increased bone reabsorption, increased excretion in the kidneys, and genetics.  The examiner further noted that the Veteran had clean intravenous pyelogram tests in service without evidence of stone formation.

A December 2014 VA urinary tract examination report notes a February 1971 diagnosis of cystitis and trigonitis and indicates that the Veteran reported episodes of blood in his urine related to an infection in service in 1967 and an infection shortly after service in 1971 infection, which were treated and then resolved, with no recurrent kidney or bladder problems.  The examiner found evidence of a voiding dysfunction associated with benign prostatic hypertrophy and opined that a bladder condition was not related to active service because the Veteran did not have a chronic bladder condition.  The examiner explained that there was no recurrence of in-service symptoms and the Veteran did not develop hematuria and back pain from a kidney stone disorder until around 2005.

The December 2014 VA male reproductive systems examination report notes a February 1971 diagnosis of acute prostatitis, 2000 diagnosis of erectile dysfunction, and 2004 diagnosis of benign prostatic hypertrophy.  The Veteran reported a history of increased urination for ten years and erectile dysfunction since 2000 that his doctor told him was related to prostate enlargement, age, and weight.  The examiner opined that erectile dysfunction was related to obesity and primary hypertension and that erectile dysfunction and benign prostatic hypertrophy were unrelated to active service because the disorders began in the 2000s, remote in time from the in-service treatment for acute cystitis and prostatitis; the conditions were attributed to age, obesity, and hypertension; and physical examination of the genitourinary system was unremarkable. 

The Board finds the December 2014 VA examination reports to be inadequate because the VA examiner did not provide a rationale that accounted for all relevant evidence of record.  Specifically, the examiner failed to provide a rationale that adequately addressed the Veteran's lay statements of symptoms of intermittent bleeding, spotting, pain, kidney stones, prostate problems, and erectile dysfunction since 1967.  In addition, the examiner did not account for the Veteran's wife's statements that she observed negative physical changes in the Veteran and that he returned with damaged kidneys from a parasite after separation from service when finding that the Veteran's genitourinary disorders resolved in service.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records. 

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any relevant VA treatment records. 

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left shoulder disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each left shoulder disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The examiner is directed to specifically address the Veteran's shoulder symptoms documented in service, to include traumatic left shoulder scar and his lay statements regarding a gunshot wound of the left shoulder and occupational duties in Ethiopia and the onset and continuation of left shoulder problems since.  The examiner must also provide an opinion as to whether the symptoms were the initial manifestations of the Veteran's current left shoulder disorder.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all genitourinary disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner should provide an opinion with respect to each genitourinary disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner is directed to specifically address the Veteran's statements that he had intermittent bleeding, spotting, pain, kidney stones, prostate problems, and erectile dysfunction since 1967.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




